FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SELVIN OMAR QUINTANILLA,                         No. 11-73899

               Petitioner,                       Agency No. A070-781-256

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Selvin Omar Quintanilla, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               11-73899
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992), and we deny the

petition for review.

      Substantial evidence supports the agency’s finding that Quintanilla did not

suffer past persecution and does not have a well-founded fear of future persecution

on account of an actual or imputed political opinion. See id. at 482-83; see also

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (petitioner’s fear of future

persecution was speculative). Accordingly, Quintanilla’s asylum claim fails.

      Because Quintanilla failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Quintanilla does not make any arguments regarding the agency’s denial of

CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-73899